                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                               CRIMINAL MINUTES – GENERAL                            ‘O’

     Case No.       2:17-CR-0047(A)-CAS                         Date   August 5, 2019
     Present: The Honorable     CHRISTINA A. SNYDER
     Interpreter                N/A
         Catherine Jeang                    Laura Elias                    Alexander Wyman
                Deputy Clerk             Court Reporter /               Assistant U.S. Attorneys
                                        Recorder, Tape No.
     U.S.A. v. Defendant(s):    Present Cust.    Bond        Attorneys for Present App. Ret.
                                                             Defendants:
     GASTON BROWN               X       X                    HUMBERTO DIAZ X       X


     Proceedings:          DEFENDANT GASTON BROWN’S MOTION FOR JUDGMENT OF
                           ACQUITTAL OR, IN THE ALTERNATIVE, A NEW TRIAL (Dkt.
                           [ 167 ], filed June 28, 2018)


I.       INTRODUCTION AND BACKGROUND

       On January 26, 2017, a federal grand jury indicted defendant Gaston Brown, charging
him with one count of conspiracy to possess with intent to distribute and to distribute cocaine
and one count of possession with intent to distribute cocaine. Dkt. 1. On September 29, 2017,
the government filed a superseding indictment, charging defendant with (1) one count of
conspiracy with intent to distribute and to distribute cocaine in violation of 21 U.S.C. § 846; (2)
one count of possession with intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(ii); (3) one count of unlawful transfer, possession, and use of a means of identification
in violation of 18 U.S.C. §§ 1028(a)(7), (b)(3)(A); (4) one count of use of a counterfeit access
device in violation of 18 U.S.C. § 1029(a)(1); and (5) aggravated identity theft in violation of
18 U.S.C. § 1028A(a)(1). Dkt. 87. The government alleges that defendant conspired with
Marsha Gay Reynolds, a flight attendant, to transport cocaine from Los Angeles International
Airport (“LAX”) to John F. Kennedy International Airport (“JFK”) in New York, and that he
accomplished the alleged crimes by using the stolen identity of M.W., a mentally disabled man
from Massachusetts. See generally id.

      A jury trial was held on February 13, 14, 15, and 16, 2018. Dkts. 149, 150, 155, 159. On
February 16, 2018, the trial came to a close and the jury returned a special verdict. Dkt. 159;
163. The jury found defendant guilty of all five counts charged against him. Dkt. 163.

CR-229 (7/18)                          CRIMINAL MINUTES – GENERAL                           Page 1 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                              ‘O’

       On June 28, 2018, defendant filed a renewed motion to dismiss and/or motion for a new
trial. Dkt. 167 (“Mot.”). The government filed an opposition on July 6, 2018. Dkt. 168
(“Opp’n”). With leave of Court, defendant filed a supplement to his motion on July 22, 2019,
dkt. 203 (“Supp.”), and the government filed a sur-reply on July 26, 2019, dkt. 206 (“Sur
Reply”). On August 2, 2019, defendant filed an additional supplemental reply. Dkt. 207
(“Supp. Reply”).

     The Court held a hearing on August 5, 2019. Having carefully considered the parties’
arguments, the Court finds and concludes as follows.

II.      LEGAL STANDARD
         A.     Motion for Acquittal Under Federal Rule of Criminal Procedure 29

       Federal Rule of Criminal Procedure 29 provides that “the court may set aside the verdict
and enter an acquittal.” Fed. R. Crim. P. 29(c). Courts reviewing a motion for judgment of
acquittal under Rule 29(c) apply the same test as a challenge to the sufficiency of the evidence.
United States v. Ladum, 141 F.3d 1328, 1337 (9th Cir. 1998). When considering a motion for
judgment of acquittal, the Court must determine whether “any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” United States v. Hursh,
217 F.3d. 761, 767 (9th Cir. 2000). This is a two-step process: “First, a reviewing court must
consider the evidence presented at trial in the light most favorable to the prosecution.” United
States v. Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010) (en banc). “Second, after viewing the
evidence in the light most favorable to the prosecution, the reviewing court must determine
whether this evidence, so viewed, is adequate to allow ‘any rational trier of fact [to find] the
essential elements of the crime beyond a reasonable doubt.’” Id. (quoting Jackson v. Virginia,
443 U.S. 307, 318–19 (1979)). “The hurdle to overturn a jury’s conviction based on a
sufficiency of the evidence challenge is high.” United States v. Rocha, 598 F.3d 1144, 1153
(9th Cir. 2010). “[A]ny conflicts in the evidence are to be resolved in favor of the jury’s
verdict.” United States v. Alvarez-Valenzuela, 231 F.3d 1198, 1201-02 (9th Cir. 2000).

         B.     Motion for New Trial Under Federal Rule of Criminal Procedure 33

       Federal Rule of Criminal Procedure 33 provides that “[u]pon the defendant’s motion, the
court may vacate any judgment and grant a new trial if the interest of justice so requires.” Fed.
R. Crim. P. 33(a). “A district court’s power to grant a motion for a new trial is much broader
than its power to grant a motion for judgment of acquittal.” United States v. A. Lanoy Alston,
D.M.D., P.C., 974 F.2d 1206, 1211 (9th Cir. 1992). “The court is not obliged to view the
evidence in the light most favorable to the verdict, and it is free to weigh the evidence and
evaluate for itself the credibility of the witnesses.” United States v. Kellington, 217 F.3d 1084,

CR-229 (7/18)                        CRIMINAL MINUTES – GENERAL                             Page 2 of 7
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                               ‘O’

1097 (9th Cir. 2000) (citing United States v. Alston, 974 F.2d 1206, 1211 (9th Cir. 1992)). A
motion for a new trial is “directed to the discretion of the district judge” and “should be granted
only in exceptional cases in which the evidence preponderates heavily against the verdict.”
United States v. Pimentel, 654 F.2d 538, 545 (9th Cir. 1981).

III.     DISCUSSION

       Defendant’s motion for a new trial is premised on the government’s introduction of
historical cell site location information (“CSLI”) at trial. The government filed, and the Court
granted, an ex parte application for an order authorizing AT&T to disclose to the government
the historical CSLI for two cell phone numbers that the FBI believed were used by defendant
and Reynolds to further their conspiracy on March 8, 2017. Dkt. 41, Ex. B (“CSLI Application
and Order”). The government sought such an order pursuant to the Stored Communications Act
(“SCA”), which authorizes a court to compel, inter alia, an electronic communications service
to disclose the records of its customers “if the governmental entity offers specific and
articulable facts showing that there are reasonable grounds to believe that the contents of a wire
or electronic communication, or the records or other information sought, are relevant and
material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d). At trial, the government
introduced this CSLI to demonstrate that defendant was near and around LAX on March 18,
2016, the night that police seized nearly 70 pounds of cocaine from a suitcase carried by
Reynolds as she passed through security. Reynolds testified that defendant gave her the
suitcase and drove her to LAX on that evening, and that she was transporting the suitcase for
defendant, without knowledge that it contained cocaine. Supp., Ex. B at 35:9–43:12; 49:12–
51:8.

       Defendant now argues that acquittal or, in the alternative, a new trial is warranted under
the Federal Rules of Criminal Procedure because the government’s introduction of defendant’s
cell phone records and historical CSLI violated the Fourth Amendment, pursuant to the
Supreme Court’s recent decision in Carpenter v. United States, 138 S. Ct. 2206 (2018). Supp.
at 8. In that decision, the Supreme Court held that to obtain CSLI, law enforcement must
acquire a warrant based on probable cause, and because court orders under § 2703(d) of the
SCA “[fell] well short of the probable cause required for a warrant,” they could not authorize a
constitutional search. Carpenter, 138 S. Ct. at 2221. Law enforcement relied on a § 2703(d)
order in this case, and defendant therefore argues that the CSLI evidence should have been
excluded. He further argues that the introduction of this evidence was not harmless because the
government offered the evidence to corroborate Reynolds’ testimony, defendant’s co-
conspirator who agreed to cooperate with the government in accordance with a plea agreement,
and whose credibility was placed in question at trial. Id. at 13, 22. In response, the government
argues that the CSLI was admissible under the good faith exception to the exclusionary rule.
Sur Reply at 2. It also argues that defendant’s request for acquittal or for a new trial should be
CR-229 (7/18)                         CRIMINAL MINUTES – GENERAL                             Page 3 of 7
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                              ‘O’

denied because the government presented sufficient evidence to support each element of every
crime. Opp’n at 3.

         A.     The Admission of the CSLI Evidence

       In advance of trial, when the Supreme Court had granted certiorari in Carpenter v. United
States, 137 S. Ct. 2211 (2017), but had not yet ruled on the constitutionality of searches
conducted pursuant to court orders under § 2703(d) of the SCA, defendant moved to suppress
the CSLI under the Fourth Amendment. Dkt. 41. The Court denied defendant’s motion,
concluding that even if the Fourth Amendment protected the historical CSLI at issue in this
case, the evidence was admissible under the good faith exception to the exclusionary rule
because the exclusionary rule does not apply when officers act in “objectively reasonable
reliance on a statute[,]” unless the statute is “clearly unconstitutional[.]” Dkt. 62 (quoting
Illinois v. Krull, 480 U.S. 340, 349–50 (1987)) (explaining that “unless a statute is clearly
unconstitutional, an officer cannot be expected to question the judgment of the legislature that
passed the law”).

       Notwithstanding the Supreme Court’s decision in Carpenter—which was handed down
on June 22, 2018, four months after trial ended in this case— the Court still finds that the good
faith exception to the exclusionary rule applies to the CSLI introduced at trial. The Ninth
Circuit has held that “that CSLI acquired pre-Carpenter is admissible—so long as the
Government satisfied the SCA’s then-lawful requirements—under Krull’s good-faith
exception.” United States v. Korte, 918 F.3d 750, 759 (9th Cir. 2019). For this reason, in
Korte, the Ninth Circuit affirmed a district court’s conclusion that CSLI acquired pursuant to a
§ 2703(d) order was admissible because it was acquired before Carpenter was handed down.

       In his moving papers, defendant does not cite Korte, and the Court previously found that
the government satisfied the SCA’s then-lawful requirements when it applied for an order under
§ 2703(d). See Dkt. 62 at 8. However, defendant argues that the good faith exception is not
supported in this case because an “experienced prosecutor” processed the CSLI application,
because law enforcement could have applied for a warrant, and because the case law “counseled
against the practice.” Supp. at 12. The Court disagrees. As the Ninth Circuit reasoned in
Korte, “[a]ny defect in the [SCA] . . . was not sufficiently obvious so as to render [the
Government’s] reliance upon the statute objectively unreasonable,” as “[t]he Supreme Court’s
own sharply divided opinion in Carpenter” demonstrates. Id. at 758–59 (internal quotations and
citations omitted). In addition, even if law enforcement could have requested a warrant, it was
common practice to obtain CSLI pursuant to § 2703(d) of the SCA, and the courts of appeals
who reviewed the constitutionality of this issue unanimously upheld the practice. See United
States v. Graham, 824 F.3d 421, 424 (4th Cir. 2016) (en banc); United States v. Carpenter, 819
F.3d 880, 884 (6th Cir. 2016); United States v. Davis, 785 F.3d 498, 511 (11th Cir. 2015) (en
CR-229 (7/18)                        CRIMINAL MINUTES – GENERAL                             Page 4 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                                ‘O’

banc); In re Application of the U.S. for Historical Cell Site Data, 724 F.3d 600, 615 (5th Cir.
2013); In re Application of the U.S. for an Order Directing a Provider of Elec. Commc’n Serv.
to Disclose Records to the Gov’t, 620 F.3d 304, 313 (3d Cir. 2010).1 Even if an experienced
prosecutor oversaw this case, the Court still does not find that he would have “had any reason to
doubt the SCA’s constitutionality, such that [the government] may have been acting in bad
faith.” Korte, 918 F.3d at 758. On March 8, 2017, when the government filed its application to
obtain CSLI under § 2703(d), the Supreme Court had not yet granted certiorari in Carpenter;
certiorari was granted on June 5, 2017. Importantly, too, defendant cites no case in which a
court declined to apply the good faith exception in comparable circumstances, and the Court is
aware of none.

      Accordingly, in light of the Ninth Circuit’s holding in Korte, the Court finds that the
good faith exception to the exclusionary rule applies in this case, and therefore the CSLI
evidence was lawfully admitted into evidence.

         B.     Defendant’s Motion for Judgment of Acquittal

       Viewing the evidence in the light most favorable to the prosecution, in this case the
“evidence, so viewed, is adequate to allow ‘any rational trier of fact [to find] the essential
elements of the crime beyond a reasonable doubt,’” and the Court therefore denies defendant’s
motion for judgment of acquittal. Nevils, 598 F.3d at 1164. Along with the CSLI, numerous
other pieces of evidence supported the jury’s verdict. First, defendant’s co-conspirator,
Reynolds, testified about defendant’s role in providing her with the suitcase to carry through
airport security, organizing her numerous trips, driving her to the airport, and instructing her to
“run” when security officers notified Reynolds that they wanted to search the suitcase. See Tr.
02/14/18, at 35:9–43:12; 44:5–45:3. She also testified to the beginning of their relationship and
to their history of working together to carry money from California to New York. Id. at 16:13–
19:12.2 The government also produced a falsified drivers’ license and passport, both presenting

1
       In a supplemental reply, filed on August 2, 2019, defendant contends that this case is
distinguishable from Korte because the government filed its application for defendant’s CLSI
after the petition for certiorari in Carpenter was filed, at a time when there was a circuit split.
Supp. Reply at 4. However, defendant is incorrect: all courts of appeals who addressed this
issue held that no Fourth Amendment violation occurred when the government acquired CLSI
pursuant to an SCA order.
2
      Although Reynolds’ testimony of what occurred on March 18, 2016, differed at times
from the account she provided during her initial proffer sessions, defense counsel cross-
examined her thoroughly at trial, and the Court concludes, as it must at this stage, that the jury
ultimately found her testimony sufficiently credible. See United States v. H.B., 695 F.3d 931,
CR-229 (7/18)                         CRIMINAL MINUTES – GENERAL                              Page 5 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CRIMINAL MINUTES – GENERAL                                ‘O’

defendant’s photograph, but with the names of individuals with mental health disorders which
prevented them from traveling, opening credit cards, and the like. See, e.g., Trial Ex. 3; Tr.
02/15/18, at 14:14–15: 5; Trial Ex. 7; Tr. 02/15/18, at 25:20–26:8. The government further
provided flight records, evidencing that defendant and Reynolds flew multiple times prior to the
March 18, 2016, incident alleged in the indictment. Finally, the government produced the
nearly 70 pounds of cocaine that airport security discovered in the suitcase which Reynolds
carried and abandoned on March 18, 2016, see Trial Ex. 176, and it provided video images,
captured by security cameras at LAX, which showed defendant driving up to the curb at LAX
and lifting the suitcase from the trunk of a van which defendant had rented under a false
identity, see Trial Ex. 120; Tr. 02/14/18, at 42:09–24. This evidence was legally sufficient to
permit the jury to convict under each of the five counts alleged. Defendant’s motion for
judgment of acquittal is therefore DENIED.

         C.     Defendant’s Motion for a New Trial

      Weighing the evidence, the Court also concludes that a new trial is not warranted in this
case because it is not an “exceptional case[] in which the evidence preponderates heavily
against the verdict.” Pimentel, 654 F.2d at 545. To the contrary, as discussed above, the
evidence supported the jury’s verdict. Defendant identifies no other injustice would which
would require a new trial.3 Accordingly, defendant’s motion for a new trial is DENIED.

///

///

///


935 (9th Cir. 2012) (affirming a conviction and explaining that “in a case involving factual
disputes and credibility determinations, a court “must presume . . . that the trier of fact resolved
any such conflicts in favor of the prosecution, and must defer to that resolution”).
3
      Defendant also alleges that a Brady violation may have occurred with regard to
information about “Junior,” an alleged unindicted co-conspirator in this case, who Reynolds
referenced in her testimony and in her proffer sessions. Supp. at 18, n.5, 21, n.6; Supp. Reply at
3. Defendant further states that he “has renewed his request for any and all discovery regarding
‘Junior,’ as relevant in this case.” Supp. at 18, n.5; see also Supp. Reply, Ex. A. However,
defendant has produced no evidence to substantiate the alleged Brady violation, and at oral
argument, the government responded that it has produced all discovery related to Junior. Based
on the record before it, the Court therefore DENIES a new trial on this ground.

CR-229 (7/18)                         CRIMINAL MINUTES – GENERAL                              Page 6 of 7
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                          CRIMINAL MINUTES – GENERAL                           ‘O’

IV.      CONCLUSION

      In accordance with the foregoing, the Court DENIES defendant’s motion for judgment of
acquittal and defendant’s motion for a new trial.

         IT IS SO ORDERED.
                                                                    00    :    14
                                         Initials of Deputy Clerk        CMJ



Cc:      U.S. Probation




CR-229 (7/18)                     CRIMINAL MINUTES – GENERAL                         Page 7 of 7
